DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The Examiner acknowledges the amendment of claims 1 & 5. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 5 – 8, 10, & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Matsufuji et al. (US 2002/0018886 A1), in view of Horio et al. (US 2009/0075074 A1)* & Kondo et al. (U.S. Patent No. 8,092,872 B2), and Ueda et al. (WO 2014/022368 A1, submitted with IDS filed 9/21/2018).
*as evidenced by Specialchem.com: https://polymer-additives.specialchem.com/product/m-nagase-america-nam-ua32p & https://polymer-additives.specialchem.com/product/m-nagase-america-nam-dpha40h
*as evidenced by Uniquesc.in: https://www.uniquesc.in/art-resin.php

claim 1, Matsufuji et al. disclose a flexible plastic film comprising supports that can be formed from several of the claimed polymers, such as PEI, PET, PEN, & PMMA (paragraph [0050]) with a thickness of 20 – 500 µm (paragraph [0052]), which contains Applicant’s claimed range of 20 – 100 µm.  Furthermore, the substrate has a modulus of surface elasticity (“elastic modulus”) of 5 – 15 GPa (paragraphs [0054] – [0054]), which contains Applicant’s claimed elastic modulus of 4 – 9 GPa. The flexible plastic film also contains a hard coat film which has a thickness of 2 – 30 µm, preferably 3 – 20 µm (paragraph [0169])). 
Matsufuji et al. does not teach a specific type of prepolymer urethane resin to use.
	Matsufuji et al. does not teach urethane (meth)acrylate contains 7 – 9 functional groups (claims 1 & 5 – 6) and ratio of methacrylate to urethane methacrylate groups (claims 5 – 7).
Horio et al. teach a hard coat comprising a (meth)acrylate compound, preferably of trifuncttionality, and a hexa-or more functional urethane (meth)acrylate compound (paragraphs [0011] – [0013]). The urethane (meth)acrylate compound may be used alone or in combination of two or more species (paragraphs [0050]-0051). Examples of urethane (meth)acrylate compounds (paragraph [0052]) include, NAM-UA-32P (functionality of 9, as evidenced by specialchem.com) Artresin UN 952 (functionality of 10, as evidenced by Uniquesc.in), DPHA40H (functionality of 10, as evidenced by specialchem.com). A hard coating comprising hexa-(6) or more functional urethane (meth)acrylate distribution biased toward surface side of the hard coat layer for 
Kondo et al. teach an optical form comprising a hard coat formed of a compound (A) of an octa-(8) to pentadeca(15)-functional urethane (meth)acrylate-based compound. If the functionality of the urethane (meth)acrylate-based compound is heptafunctional or less, the coating film cannot have sufficiently high surface hardness and if the compound is hexadecafunctional or more, the trouble such as gelling readily occurs. Other acrylate compounds may be added, such as trifunctional acrylates (Col. 17, Line 65 – Col. 18, Line 43).
Therefore, based on the teaching of Horio et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to form a hard coat comprising a (meth)acrylate of preferably tri-functionality and a hexa-or more functional (meth)acrylate compound  for imparting hardness. 
Furthermore, based on to the teachings of Kondo et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date that the most preferable range of urethane (meth)acrylate functionality within the range taught by Horio et al. would be octafunctional (8) to pentadecafunctional (15) for achieving sufficient hardness without gelling. 
Therefore, when considering the teachings of Horio et al. and Kondo et al., it would have been obvious to one of ordinary skill in the art to form a composition for a hard coat of (meth)acrylates, such as tri(meth)acrylates, and a mixture of urethane (meth)acrylates of 8 – 15 functionality.
Matsufuji et al. do not teach the pencil hardness and crack resistance of claim 1.

Ueda et al. teach a hard coating comprising a bimodal average particle size for surface treated inorganic nanoparticles, such as silica (pgs. 6 & 19) in a (meth)acrylate or urethane binder (pg. 3).  The ratio of average particle size within the range of 60 – 400nm to the average particle size of nanoparticles having an average particle size within a range of 2 – 200 nm is from 2:1 to 200:1, more preferably 2.5:1 to 25:1 (pg. 6), which overlaps with Applicant’s claimed ratio of 9:1 to 3:7.  By using a mixture of nanoparticles of different sizes, it is possible to fill the hard coating with a large amount of nanoparticles and thereby increase the hardness of the coating (pg. 7).  The nanoparticles acrylate are silane functionalized in order to make the inorganic particles more compatible with the resin (pg. 7) with treatment agent, such as methacryloxypropyl trimethoxysilane or methacryloxypropyl tirethoxysilane (paragraph Pg. 8), which are “methacroxyl silane” compounds.
Therefore, based on the teachings of Ueda et al., it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to mix surface treated inorganic particles of different sizes in order to increase the hardness of the hard coating taught by Matsufuji et al.  Additionally, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the surfaces of the inorganic particles with a silane coupling agent in order to allow blending of the silica particles with the acrylate-based resin binder.


Applicant
Matsufuji et al.
Horio et al. & Kondo et al.
Ueda et al.
Applicant’s Table 1 Examples 1 – 6:
Hardcoating comprising crosslinked copolymer of 3 functional acrylate, 9 functional urethane acrylate, 10 functional acrylate having a triacrylate: urethane acrylate weight ratio of 2:8 (claims 5 – 6)


Copolymer of 2 & 3 functional acrylate combined with urethane crosslinker
Horio et al. teach hardcoating comprising crosslinked (P[0071])
6 or more functional urethane (meth)acrylate oligomer (P[0047] – [0052], a (meth)acrylate, such as tri functional (meth)acrylate monomer 
Kondo et al. teach the most preferred range for functionality of urethane (meth)acrylate is 8 – 15.

Hardcoating:
Both 1st & 2nd inorganic particles 5 – 50 pbw (wt.%), based on 100 pbw of the coating layer (claim 7).
(claim 8)
Weight range of 1st and 2nd particles is 9:1 to 3:7 (claim 10)

Mixture of inorganic particles, 1 – 99 wt%, more preferably 20 – 45 wt.% of coating


The ratio of average particle size within the range of 60 – 400nm to the average particle size of nanoparticles having an average particle size within a 
The nanoparticles are surface modified with silane coupling agent, such as methacryloxypropyl trimethoxysilane (pg. 8), which is a “methacroxysilane” compound

PET, PEN, PEI (claim 1)
Substrate:
PET, PEN, PEI




With regard to claim 5, Matsufuji et al. teach the hard coat film comprises surface treated inorganic fine particles (paragraph [0099]) may be a mixture of more than one type of particle (paragraph [0100]) having a diameter of 5 – 500 nm, preferably 
Furthermore, Horio et al. teach a cured hard coating for display devices (paragraph [0002]) with excellent scratch resistance (paragraph [0262]) when cured comprising crosslinked blend of 3-functional (meth)acrylate and a mixture of urethane (meth)acrylates of 6-or more functionality, wherein urethane (meth)acrylate compound with the (meth)acrylate compound such that ratio is 5/95 to 90/10 (paragraph [0054]).  .Horio et al. teach crosslinking the components of the Crosslinking of component A & component B in the amount of 60:40 to 95:5 reduces rigidity and imparts flexibility while maintaining hardness (paragraph [0037]). As discussed above for claim 1, Kondo et al. teach the urethane (meth)acrylates are preferably in the range of 8 – 10 functionality.
With regard to claim 6, Horio et al. teach mixing urethane (meth)acrylate compound with the (meth)acrylate compound such that ratio is 5/95 to 90/10 (paragraph [0054]), which includes Applicant’s claimed range of 1:9 to 4:6.
With regard to claim 7, Matsufuji et al. teach the amount of inorganic fine particles is desirably 1 – 99 wt%, more preferably 20 – 45 wt.%, of the total amount of the hard coat layer (paragraph [0102]). As such, the crosslinked copolymer is present in the amount of 1 – 99 wt.%. Furthermore, Horio et al. teach mixing urethane 
With regard to claim 8, Ueda et al. teach the ratio of average particle size within the range of 60 – 400nm to the average particle size of nanoparticles having an average particle size within a range of 2 – 200 nm is from 2:1 to 200:1 (pg. 6). The nanoparticles are surface modified with silane coupling agent, such as methacryloxypropyl trimethoxysilane (pg. 8), which is a “methacroxysilane” compound.
With regard to claim 10, Ueda et al. teach a hard coating comprising a bimodal average particle size for surface treated inorganic nanoparticles, such as silica (pgs. 6 & 19) in a (meth)acrylate or urethane binder (pg. 3).  The ratio of average particle size within the range of 60 – 400nm to the average particle size of nanoparticles having an average particle size within a range of 2 – 200 nm is from 2:1 to 200:1, more preferably 2.5:1 to 25:1 (pg. 6), which overlaps with Applicant’s claimed ratio of 9:1 to 3:7.  By using a mixture of nanoparticles of different sizes, it is possible to fill the hard coating with a large amount of nanoparticles and thereby increase the hardness of the coating (pg. 7).  The nanoparticles acrylate are silane functionalized in order to make the inorganic particles more compatible with the resin (pg. 7) with treatment agent, such as methacryloxypropyl trimethoxysilane or methacryloxypropyl tirethoxysilane (paragraph Pg. 8), which are “methacroxyl silane” compounds.
With regard to claim 13, as shown in the table above, the hard coat and support taught by Matsufuji et al., Horio et al., Kondo et al., and Ueda et al. encompasses a flexible plastic film substantially identical to Applicant’s flexible plastic film.  Therefore, the substantially identical flexible plastic film taught by Matsufuji et al., Horio et al., .

Response to Arguments
Applicant argues, “Without acquiescing to the properties of the Office Action and only in the interest of advancing prosecution towards allowance, claim 1 has been amended, as shown above, to recite ‘the binder comprises a crosslinked copolymer of 3- to 6-functional acrylate-based binder and a 7- to 20-functional urethane acrylate-based binder, and wherein the 7- to 20-functional urethane acrylate-based binder comprises a 7- to 9- functional urethane acrylate-based binder and a 10- to 20-functional urethane acrylate-based binder’… Thus, a person of ordinary skill in the art reading the specification of the subject application would have been able to make and use the flexible plastic film claimed in amended claim 1, without undue experimentation.
EXAMINER’S RESPONSE: In light of Applicant’s amendment of claim 1, the rejection under 35 U.S.C. 112(a) has been withdrawn.

Applicant argues, “In contrast to the allegations in the Office Action, Horio merely discloses a method for producing a hard coat film with a maximum hardness of H to 3H at a load of 4.9N (i.e., 0.5 kg). See id. at [0229]. Horio discloses that the hard coat layer disclosed therein has a hardness that is preferably H or higher, more preferably 2H or higher, and further 3H or higher. See Horio at [0143]. However, the guidance provided in Horio relates to a hard coat layer with a hardness well below the claimed pencil hardness range of 6H or more under a load of 1 kg. More specifically, Horio merely a lower pencil hardness and under half the load (H to 3H at a load of 4.9N). In fact, among the 48 examples and comparative examples in Horio, the best Horio is able to achieve a pencil hardness of 3H under half the load. See id. at Tables 1 and 2” (Remarks, Pg. 10).
Applicant argues, “Kondo discloses that the desired pencil hardness is preferably H or more, more preferably 2H or more, and most preferably 3H or more, in the pencil hardness test according to JIS K5400. See Kondo at 37:13 – 16. However, the only two coating solutions disclosed in Kondo comprising a 3- to 6-functional acrylate binder and a 7-to 20-functional urethane acrylate-based binder (Examples 7, 15, and 20, corresponding to coatin solutions H-7 and J-5, respectively including a decafunctional urethane acrylate compound (M1) and a pentaerythritol tetraacrylate (AA-1)), having a pencil hardness rating of ‘B,’ which is one or two scratches observed in the evaluation of n=5 using a 3H pencil under a load of 1 kg. See Kondo at 51:15-27” (Remarks, Pg. 11).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, as Applicant noted, both Horio and Kondo disclose the hard coat layer disclosed therein has a hardness of 3H or higher. Additionally, Horio teaches two or more species of urethane (meth)acrylate compounds may be used (paragraphs [0050] –[0051]). Therefore, the hardness of the coatings disclosed by Horio and Kondo, individually, are not limited to coatings of 3H maximum hardness. The teachings of a reference are not limited to the disclosed examples. MPEP 2122 [R-6]. II. states:
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 424 (CCPA 1971).  "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other  In re Gurley, 27 F.3d 551, 554, 31 USPQ 2d 1130, 1132 (Fed. Cir. 1994) 

	Second, the rejection was made over Horio & Kondo et al. in combination. Horio et al. teach a hard coat comprising a 3-functional (meth)acrylate and a combination of urethane (meth)acrylate compounds of 6 functionality or higher, such that the 3-functional and 6 functionality or higher urethane (meth)acrylate compounds are present in the ratio of 5/85 to 90/10. Kondo et al. teach the advantages of hard coat composed of urethane (meth) acrylate specifically in the functionality in the 8 – 15 range. Therefore, when considering these two references of Horio et al. and Kondo et al. in combination, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to form a hard coat comprising a 3-functional (meth)acrylate and two more urethane (meth)acrylate compounds of any combination having a functionality in the range of 8 – 15. Applicant’s claimed properties would flow naturally from following the combined teachings of the cited references.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues, “Ueda fails to teach, suggest, or provide sufficient guidance that would have motivated a skilled artisan to modify Matsufuji to include a binder that comprises a crosslinked copolymer of a 3- to 6-functional acrylate-based binder and a 
EXAMINER’S RESPONSE: Applicant is directed to the discussion above.

Applicant argues, “…there is no evidence provided by the Office that the claimed properties were expected. In fact, the specific guidance in Horio and Kondo shows that films disclosed therein including copolymer of a 3- to 6-functional acrylate-based binder and a 7-to 20-functional urethane acrylate-based binder failed to achieve the claimed combination of pencil hardness and crack resistance” (Remarks, Pg. 15).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. As discussed above, the teachings of Horio and Kondo are not limited to specific examples. Horio et al. teach two or more urethane-acrylate compounds of 6-functionality or higher. Kondo et al. teach it is preferable to use urethane-acrylates of 8 – 15 functionality. Therefore, based on the combined teachings of the prior art, it would have been obvious to one of ordinary skill in the art to expect a hard coating comprising a 3-functional acrylate compound and two or more urethane-acrylate compounds of functionality in the range of 8 – 15 to have a hardness of 3H or higher.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781                                                                                                                                                                                                        
/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781